DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinniah et al 7,489,453.
Regarding Claims 1 and 15, Chinniah et al shows in Figure 10, a light distribution element 340 comprising a light entry surface, a first light exit surface 360 and a second light exit surface 342, the first light exit surface is configured to receive a first part of light entering the light entry surface and emit the part of the light entering the light entry surface, the second light exit surface is a reflective surface, and the second light exit surface is configured to receive a second part of the light entering the light entry surface and reflect the part of the light entering the light entry surface, and a direction of the light emitted from the second light exit surface (along exterior surface 342) is different from a direction of the light emitted from the first light exit surface 360 (as shown).
	Regarding Claim 2, Chinniah et al shows in Figure 10, wherein light emitted from the second light exit surface is perpendicular to the light emitted to the light emitted from the first light exit surface 360 (see col. 5, line 40).
	Regarding Claim 3, Chinniah et al shows in Figure 10, wherein the second light exit surface is arranged at the periphery of the first light exit surface (see reflective surface 362) and the second light exit surface is inclined outward to the first light exit surface (as shown).
	Regarding Claim 7, Chinniah et al shows in Figure 10, wherein the second light exit surface and the first light exit surface form a continuous surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chinniah et al 7,489,453 in view of Yu 2019/0204529.
Regarding Claim 8, Chinniah et al fails to show fails to show a conical surface.  Yu teaches that it is known in the art in Figure 9 to provide a lens with a conical surface which includes a reflective surface which redirects the emitted light laterally.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Chinniah et al to include a conical surface in the same manner as taught by Yu to provide an increased emission angle while a reduced size for the light distribution element.
Regarding Claim 9, Chinniah et al shows the light entry surface recessed inward from one surface of the lens and enclosing the light source cavity and as modified by Yu a side surface of the light source cavity is configured to emit light to the conical surface.
Regarding Claim 10, Chinniah et al shows in Figure 10 the bottom surface of the light source cavity protrudes toward the end surface.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chinniah et al 7,489,453 in view of  Nanda 11,237,459.
Regarding Claim 11, Chinniah et al fails to identify the light distribution element as an integrated collimating lens.  Nanda teaches that it is known in the art to provide a light distribution element as an integrated collimating lens (see col. 3, line 53).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Chinniah et al to provide the light distribution element as an integrated collimated lens in the same manner as taught by Nanda to collimate the emitted light in the desired direction.
Regarding Claim 12, Chinniah et al shows in Figure 10, wherein one end of the light distribution element is recessed inward from an end surface to form a light exit cavity, a bottom surface of the light exit cavity comprises the first light exit surface and a side surface of the light exit cavity comprises the second light exit surface.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chinniah et al 7,489,453 in view of  Ewert et al 7,703,950.
Regarding Claim 13 and 14, Chinniah et al shows the light distribution element comprises a lens and a reflector in Figure 10 with the lens having a light entry surface but fails to show a sawtooth configuration.  Ewert et al teaches that it is known in the art in Figure 1, to provide a light distribution element with a sawtooth 44/46 extending between two ends of a reflector (as shown) and the other surface of the reflector comprising a second light exit surface.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Chinniah et al to include a sawtooth on the light distribution element in the same manner as taught by Ewert et al to direct the reflected light in the desired manner. Regarding Claim 14, Chinniah et al alone and/or as modified by Ewert et al shows the lens and reflector are integrally formed. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinniah et al 7,489,453 in view of  Okahisa 2019/0323665.
	Regarding Claim 16, Chinniah et al shows in Figure 10, a light distribution element 340 and a light source 10 (see Fig. 3), the light distribution element comprising a light entry surface, a first light exit surface 360 and a second light exit surface 342, the first light exit surface is configured to receive a first part of light entering the light entry surface and emit the part of the light entering the light entry surface, the second light exit surface is a reflective surface, and the second light exit surface is configured to receive a second part of the light entering the light entry surface and reflect the part of the light entering the light entry surface, and a direction of the light emitted from the second light exit surface (along exterior surface 342) is different from a direction of the light emitted from the first light exit surface 360 (as shown).  Chinniah et al fails to show a shell.  Okahisa teaches that it is known in the art to provide a light distribution element 300 with a shell 400 (see Figs. 1A-1F, para. 0039).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Chinniah et al to include a shell in the same manner as taught by Okahisa to properly support the light distribution element.
Regarding Claim 17, It would have been obvious to one of ordinary skill in the art that for proper operation of the light distribution element of Chinniah et al would necessitate that the shell (as modified by Okahisa) provide the required support while not obstructing the emitted light in the various directions.
Regarding Claim 18, Chinniah et al shows in Figures 9 and 10, the light distribution element 340 is connected with a mounting cylinder 346 and the light reflected by the second light exit surface is emitted through a cylinder wall of the mounting cylinder.
Regarding Claims 19 and 20, Chinniah et al as modified by Okahisa fails to show the outer cylinder including a boss or a step surface.  To have the light distribution element include a boss or step surface for engagement with a support surface would have been obvious to one of ordinary skill in the art to provide for proper positioning and placement of the light distribution element.  See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4-6 are considered to set forth allowable subject matter because 4 sets forth wherein the light distribution element comprises a collimating lens, the collimating lens is configured to allow the part of the light entering the light entry surface to be irradiated into the second light exit surface in a direction of forming an included angle of 45° with the second light exit surface.  This combination of limitations was not shown or suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875